Powell, J.
1. A demurrer to a plea of former jeopardy, filed in a prosecution for carrying a concealed pistol, is properly sustained when the plea sets up the former conviction of the defendant 'for carrying the pistol to a church, though it is alleged that both transactions were one and the same. As a matter of law, the two transactions were not the' same. In legal contemplation, a person who carries a concealed pistol to a church commits two offenses, and neither is inclusive of the other. Blair v. State, 81 Ga. 629 (7 S. E. 855) ; McIntosh v. State, 116 Ga. 543 (42 S. E. 793).
2. The evidence is sufficient to support the verdict. Judgment affirmed.